Blandeobd, Justice.
The plaintiff in error was indicted for, and found guilty of, murder. ITe moved for a new trial on many grounds, which was refused by the court, and he prosecutes this writ of error to review and reverse the judgment refusing the new trial prayed for.
It will be necessary to notice but one of the assignments of error in this case, and that is, “ the verdict of the jury is contrary to the law and evidence in the case.”
“ Moral and reasonable certainty is all that can be expected in legal investigation. In all civil cases, the preponderance of testimony is considered sufficient to produce mental conviction. In criminal cases, a greater strength of mental conviction is held necessary to justify a verdict of guilty.” Code, §3749. The testimony should be so strong and conclusive as to exclude from the minds of the jury every reasonable doubt as to the guilt of the accused. Applying these principles to the facts in this case, in the first place the weight of the evidence is not sufficient to produce a belief that the accused was guilty of the offence with which he is charged. This amount of testimony is required in a civil case to justify a verdict; but in a criminal case there must be a greater strength of mental conviction to justify a verdict of guilty. The testimony in this case is far from satisfactory. No one can read it and be satisfied that the defendant is guilty, much less can he be satisfied beyond a reasonable doubt. While we hesitate to grant a new trial on this ground, yet our convictions of duty, when the evidence in this case is considered, leave us no alternative but to set aside this verdict and award a new trial.
Judgment reversed.